Case 1:20-mc-00182-VEC Document 3-2 Filed 04/03/20 Page 1 of 12




                       EXHIBIT B
     Case 1:20-mc-00182-VEC Document 3-2 Filed 04/03/20 Page 2 of 12




IN THE HIGH COURT OF JUSTICE
BUSINESS AND PROPERTY COURTS OF ENGLAND AND WALES
QUEEN’S BENCH DIVISION
COMMERCIAL COURT

Before The Honourable Mr Justice Butcher

Dated 2nd April 2020

IN PRIVATE

BETWEEN:
                                  (1) YS GM MARFIN II LLC
                                    (2) YS GM MF VIII LLC
                                    (3) YS GM MF VII LLC
                                     (4) YS GM MF IX LLC
                                     (5) YS GM MF X LLC
             (each incorporated under the laws of the State of Delaware, USA)
                                                                                  Applicants
                                           -and-


                               (1) MUHAMMAD ALI LAKHANI
                            (2) MUHAMMAD HASAN LAKHANI
                             (3) MUHAMMAD TAHIR LAKHANI
                                                                                Respondents


                           WORLDWIDE FREEZING INJUNCTION



                                     PENAL NOTICE

IF YOU (1) MUHAMMAD ALI LAKHANI, (2) MUHAMMAD HASAN LAKHANI, OR (3)
MUHAMMAD TAHIR LAKHANI DISOBEY THIS ORDER YOU MAY BE HELD TO BE IN
CONTEMPT OF COURT AND MAY BE IMPRISONED, FINED OR HAVE YOUR ASSETS SEIZED.

ANY OTHER PERSON WHO KNOWS OF THIS ORDER AND DOES ANYTHING WHICH HELPS
OR PERMITS THE RESPONDENT TO BREACH THE TERMS OF THIS ORDER MAY ALSO BE
HELD TO BE IN CONTEMPT OF COURT AND MAY BE IMPRISONED, FINED OR HAVE THEIR
ASSETS SEIZED.
     Case 1:20-mc-00182-VEC Document 3-2 Filed 04/03/20 Page 3 of 12




                                        THIS ORDER

1.   This is a Freezing Injunction made against Muhammad Ali Lakhani, Muhammad Hasan
     Lakhani and Muhammad Tahir Lakhani (“the Respondents”) on 2 April 2020 by Mr
     Justice Butcher on the application of YS GM MarFin II LLC, YS GM MF VIII LLC, YS GM
     MF VII LLC, YS GM MF IX LLC and YS GM MF X LLC (“the Applicants”). The Judge read
     the draft Affidavit listed in Schedule A and accepted the undertakings set out in
     Schedule B at the end of this Order.

2.   This order was made at a hearing without notice to the Respondents. The Respondents
     have a right to apply to the Court to vary or discharge the order—see paragraph 15
     below.

3.   There will be a further hearing in respect of this order on 22 April 2020 (“the return
     date”).

4.   As there is more than one Respondent—

        (1) unless otherwise stated, references in this order to “the Respondent” means
             each or all of them; and

        (2) this order is effective against any Respondent on whom it is served or who
             is given notice of it.

FREEZING INJUNCTION

5.   Until the return date or further order of the Court, the Respondent must not—

        (1) remove from England and Wales any of his assets which are in England and
             Wales up to the value of US$76,700,000; or

        (2) in any way dispose of, deal with or diminish the value of any of his assets
             whether they are in or outside England and Wales up to the same value.

6.   Paragraph 5 applies to all the Respondent’s assets whether or not they are in his own
     name, whether they are solely or jointly owned and whether the Respondent is
     interested in them legally, beneficially or otherwise. For the purpose of this order the
     Respondent’s assets include any asset which he has the power, directly or indirectly,
     to dispose of or deal with as if it were his own. The Respondent is to be regarded as
     having such power if a third party holds or controls the asset in accordance with his
     direct or indirect instructions.
     Case 1:20-mc-00182-VEC Document 3-2 Filed 04/03/20 Page 4 of 12




7.   This prohibition includes the following assets in particular—

         (1) any interest in the assets described in a statement of net worth of the Third
             Respondent dated 25 April 2019, as follows:

               (a) Villa No. 24 Street No. 5/J Phase 6 DHA Karachi Pakistan;
               (b) Open Plot No. 22 & 23 Street No. 5/J Phase 6 DHA Karachi Pakistan –
                   2000 yards;
               (c) Two apartments at Dubai Investment Park 605 & 613;
               (d) Hydra Properties – Al Reem Island, Abu Dhabi;
               (e) Property at 612 Watford Way, Hendon, London;
               (f) Apartment in Palm Jumeirah, Dubai
               (g) Investment in Apple Computers dealership, Karachi
               (h) Investment in Abu Dhabi (Joint Venture)
               (i) Cash/Bank Accounts in the UK, Karachi and Dubai
               (j) Personal Liquid Assets in the UK, Karachi and Dubai
               (k) Pleasure Boat Princess Ayesha;
               (l) Pleasure Boat Princess Ayesha 1;
               (m) Pleasure Boat Princess Ayesha 2;
               (n) DHA Hospitality Venture;
               (o) Luxury Motor Vehicles: Maclaren Car 2016; Mercedes G-63 Class Jeep;
                   Nissan Patrol 2015; Bentley Car 2017; Porsche 2016 GT3RS; Porsche
                   2014 Cayenne S; Range Rover Sports 2017; Mercedes S Class Car;

         (2) any interest in Dubai Trading Agency LLC of Office #204, Technic Building,
             (Above Ajman Bank), Salah Al-Din Road, Deira P O Box: 12924, Dubai, United
             Arab Emirates;

         (3) any interest in North Star Maritime Holdings Ltd of Hunkins Waterfront Plaza,
             Suite 556, Main Street, Charlestown, Nevis;

         (4) any interest in Gulfstar SA or GulfStar Agencies Limited of 66-68 Bell Street,
             London NW1 6SP;

         (5) any interest under any trust or similar entity including any interest which can
             arise by virtue of the exercise of any power of appointment, discretion or
             otherwise howsoever.

8.
         (1) If the total value free of charges or other securities (“unencumbered value”)
      Case 1:20-mc-00182-VEC Document 3-2 Filed 04/03/20 Page 5 of 12




             of the Respondent’s assets in England and Wales exceeds US$76,700,000, the
             Respondent may remove any of those assets from England and Wales or may
             dispose of or deal with them so long as the total unencumbered value of
             the Respondent’s assets still in England and Wales remains above
             US$76,700,000.

         (2) If the total unencumbered value of the Respondent’s assets in England and
             Wales does not exceed US$76,700,000, the Respondent must not remove any
             of those assets from England and Wales and must not dispose of or deal with
             any of them. If the Respondent has other assets outside England and Wales,
             he may dispose of or deal with those assets outside England and Wales so
             long as the total unencumbered value of all his assets whether in or outside
             England and Wales remains above US$76,700,000.

PROVISION OF INFORMATION

9.
         (1) Unless paragraph (2) applies, the Respondent must by 4pm on 9 April 2020 and
             to the best of his ability inform the Applicants’ solicitors of all his assets
             worldwide exceeding US$20,000 in value whether in his own name or not and
             whether solely or jointly owned and whether the Respondent is interested in
             them legally, beneficially or otherwise, giving the value, location and details of
             all such assets.

         (2) If the provision of any of this information is likely to incriminate the
             Respondent, she or he may be entitled to refuse to provide it, but is
             recommended to take legal advice before refusing to provide the information.
             Wrongful refusal to provide the information is contempt of Court and may
             render the Respondent liable to be imprisoned, fined or have his assets seized.

10.   By 4pm on 14 April 2020 the Respondent must swear and serve on the Applicants’
      solicitors an affidavit setting out the above information.

EXCEPTIONS TO THIS ORDER

11.
         (1) This order does not prohibit the Respondent from spending US$3,000 a week
             towards his ordinary living expenses and also a reasonable sum on legal
             advice and representation.


         (2) This order does not prohibit the Respondent from dealing with or disposing of
      Case 1:20-mc-00182-VEC Document 3-2 Filed 04/03/20 Page 6 of 12




              any of his assets in the ordinary and proper course of business.


          (3) The Respondent may agree with the Applicants’ legal representatives that the
              above spending limits should be increased or that this order should be varied
              in any other respect, but any agreement must be in writing.

          (3) The order will cease to have effect if the Respondent—


              (a) provides security by paying the sum of US$76,700,000 into Court, to be
                  held to the order of the Court; or

              (b) makes provision for security in that sum by another method agreed
                  with the Applicants’ legal representatives.

SERVICE

12.   The claim form and all other documents in these proceedings may be served:

          (1) Upon the First Respondent by emailing them to both:
              Mohammed.KhamisaQC@Mishcon.com and ali@northstar-holdings.com

          (2) Upon the Second Respondent by emailing them to both:
              Mohammed.KhamisaQC@Mishcon.com and hasan@northstar-holdings.com

          (3) Upon the Third Respondent by emailing them to both
              Mohammed.KhamisaQC@Mishcon.com and tahir@dtashipping.com;

13.   For the purposes of paragraph 12 above:

          (1) Emailing a link to a data-room containing the documents shall constitute
              emailing the documents;
          (2) The claim form will be deemed served on the second business day after the
              email is sent;
          (3) The time for the Defendant to acknowledge service or file or serve an
              admission shall be 14 days after service of the claim form;
          (4) The deemed date of service of all documents other than the claim form shall
              be: if the e-mail is sent on a business day before 4.30pm, on that day; or in any
              other case, on the next business day after the day on which it is sent.
      Case 1:20-mc-00182-VEC Document 3-2 Filed 04/03/20 Page 7 of 12




COSTS

14.   The costs of this application are reserved to the Judge hearing the application on
      the return date.

VARIATION OR DISCHARGE OF THIS ORDER

15.   Anyone served with or notified of this order may apply to the Court at any time to
      vary or discharge this order (or so much of it as affects that person), but they must first
      provide the Applicants’ solicitors with 24 hours’ notice. If any evidence is to be relied
      upon in support of the application, the substance of it must be communicated in writing
      to the Applicants’ solicitors in advance.

INTERPRETATION OF THIS ORDER

16.   A Respondent who is an individual who is ordered not to do something must not
      do it himself or in any other way. He must not do it through others acting on his
      behalf or on his instructions or with his encouragement.

PARTIES OTHER THAN THE APPLICANTS AND RESPONDENTS

17.   Effect of this order
      It is a contempt of Court for any person notified of this order knowingly to assist
      in or permit a breach of this order. Any person doing so may be imprisoned, fined or
      have their assets seized.

18.   Set off by banks
      This injunction does not prevent any bank from exercising any right of set of it may have
      in respect of any facility which it gave to the respondent before it was notified of this
      order.

19.   Withdrawals by the Respondent
      No bank need enquire as to the application or proposed application of any money
      withdrawn by the Respondent if the withdrawal appears to be permitted by this order.

20.   Persons outside England and Wales

          (1) Except as provided in paragraph (2) below, the terms of this order do not
               affect or concern anyone outside the jurisdiction of this Court.

          (2) The terms of this order will affect the following persons in a country or state
      Case 1:20-mc-00182-VEC Document 3-2 Filed 04/03/20 Page 8 of 12




              outside the jurisdiction of this Court—

              (a) the Respondent or his agent appointed by power of attorney;


              (b) any person who–


                  (i)   is subject to the jurisdiction of this Court;
                  (ii) has been given written notice of this order at it, her or his residence
                        or place of business within the jurisdiction of this Court; and
                  (iii) is able to prevent acts or omissions outside the jurisdiction of
                        this Court which constitute or assist in a breach of the terms of this
                        order; and

              (c) any other person, only to the extent that this order is declared
                  enforceable by or is enforced by a Court in that country or state.

21.   Assets located outside England and Wales
      Nothing in this order shall, in respect of assets located outside England and
      Wales, prevent any third party from complying with—

         (1) what it reasonably believes to be its obligations, contractual or otherwise,
              under the laws and obligations of the country or state in which those assets
              are situated or under the proper law of any contract between itself and the
              Respondent; and


         (2) any orders of the Courts of that country or state, provided that reasonable
              notice of any application for such an order is given to the Applicants’ solicitors.


COMMUNICATIONS WITH THE COURT

All communications to the Court about this order should be sent to the Admiralty and
Commercial Court Listing Office, 7 Rolls Building, Fetter Lane, London, EC4A 1NL quoting
the case number. The telephone number is 020 7947 6826.

The offices are open between 10 a.m. and 4.30 p.m. Monday to Friday.

NAME AND ADDRESS OF APPLICANTS’ LEGAL REPRESENTATIVES

The Applicants’ legal representatives are—
     Case 1:20-mc-00182-VEC Document 3-2 Filed 04/03/20 Page 9 of 12




Watson Farley & Williams LLP
15 Appold Street
London EC2A 2HB

Attn: Charles Buss / Kelsey Tollady
Ref: BUSC1/35582.50000

cbuss@wfw.com / ktollady@wfw.com

020 7814 8072 / 020 3314 6328
    Case 1:20-mc-00182-VEC Document 3-2 Filed 04/03/20 Page 10 of 12




SCHEDULE A—AFFIDAVITS

The Applicants relied on the following affidavits—

The draft First Affidavit of Charles Tilden Storrs Buss dated 31 March 2020 filed on behalf of
the Applicants.
         Case 1:20-mc-00182-VEC Document 3-2 Filed 04/03/20 Page 11 of 12




     SCHEDULE B—UNDERTAKINGS GIVEN TO THE COURT BY THE APPLICANTS

1.   If the Court later finds that this order has caused loss to the Respondent, and decides that the
     Respondent should be compensated for that loss, the Applicants will comply with any order
     the Court may make.

2.   The Applicants will –

         (1)     As soon as practicable, and in any event before 4.30pm on 9 April 2020, pay to
                 Watson Farley & Williams LLP the sum of US$250,000 to be held to the order of
                 the court, in respect of any order the court may make pursuant to paragraph 1
                 above and 7 below; and

         (2)     immediately upon making this payment, cause evidence of the same to be served
                 on the Respondents.

3.   As soon as practicable the Applicants will issue and serve a claim form in the form of the draft
     produced to the Court claiming the appropriate relief.

4.   The Applicants will cause an affidavit to be sworn and filed substantially in the terms of the
     draft affidavit produced to the Court.

5.   The Applicants will serve upon the Respondent together with this order as soon as
     practicable—

        (a)     copies of the affidavits and exhibits containing the evidence relied upon by the
                Applicants, and any other documents provided to the Court on the making of the
                application;

        (b)     the claim form; and

        (c)     an application notice for continuation of the order.

6.   Anyone notified of this order will be given a copy of it by the Applicants’ legal
     representatives.

7.   The Applicants will pay the reasonable costs of anyone other than the Respondent which have
     been incurred as a result of this order including the costs of finding out whether that person
     holds any of the Respondents’ assets and if the Court later finds that this order has caused such
     person loss, and decides that such person should be compensated for that loss, the Applicants
     will comply with any order the Court may make.

8.   If this order ceases to have effect (for example, if the Respondent provides security or the
     Applicants do not pay US$250,000 to Watson, Farley & Williams LLP as provided for above) the
     Applicants will immediately take all reasonable steps to inform in writing anyone to whom they
         Case 1:20-mc-00182-VEC Document 3-2 Filed 04/03/20 Page 12 of 12




     have given notice of this order, or who they have reasonable grounds for supposing may act
     upon this order, that it has ceased to have effect.

9.   The Applicants will not without the permission of the Court use any information obtained as a
     result of this order for the purpose of any civil or criminal proceedings, either in England and
     Wales or in any other jurisdiction, other than this claim.

10. The Applicants will not without the permission of the Court seek to enforce this order in any
    country outside England and Wales or seek an order of a similar nature including orders
    conferring a charge or other security against the Respondent or the Respondent’s assets.

11. The Applicants will cause their solicitors as soon as practicable to write to Messrs TS Oon &
    Partners (on behalf of Hercules Shipping Limited) advising that to the best of the Second
    Claimant’s knowledge and behalf, the bill of sale dated 8 September 2019 and the protocol of
    delivery and acceptance dated 16 September 2019 (as identified in paragraph 73 of Mr. Buss’s
    affidavit) are genuine documents, while the agreements dated 29 September 2019 and 1
    October 2019 (as identified in paragraph 87 of Mr. Buss’s affidavit) are not genuine documents,
    these points being without prejudice to any other issues which may exist or arise as between
    the Second Claimant and Hercules.
